Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered August 23, 1988, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*578The pertinent facts on this appeal have been recounted in the decision and order determining the appeal by the codefendant (see, People v Russo, 173 AD2d 576 [decided herewith]).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that, contrary to the defendant’s contention, it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant also contends that his alibi witnesses were all credible and that the jury failed to properly consider their testimony. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be unpreserved for appellate review and, in any event, without merit. Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.